DETAILED ACTION
America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected collagen with bupivacaine aged at about 40-60° C without traverse in the reply filed on 18 Nov, 2017.

Claims Status
Claims 102, 104, 105, 108-111 and 113 are pending.

Withdrawn Rejections
The rejection of claims 91, 98-101, and 112 under pre-AIA  35 U.S.C. 102(b) as being anticipated by the discussion for the approval of TachoSil (EMEA 2005) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

first rejection
Claims 102, 104, 105, 108-111 and 113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al (US 20080241245) in view of the World Health Organization technical report ((2009) series No. 953, p87-130).
Claims 102, 104, 105, 108-111 and 113 are drawn to collagen compositions.

Myers et al discuss drug delivery devices for local analgesia (title).  This comprises dispersing an anesthetic in a collagen matrix (paragraph 19).  Specific examples are collagen sponges containing 5.6 mg/mL collagen and 4.0 mg/mL bupivacaine hydrochloride (paragraph 29).  The sponge is made using standard collagen processing techniques; bovine tendons (providing isolated collagen) are treated with base (paragraph 52), followed by reducing the particle size and pepsin digestion to remove non-collagen contaminants, followed by dissolving and precipitating by manipulating pH (paragraph 53).  The material is redispersed and mixed with the drug, then freeze dried (freezing and dehydrating the frozen collagen) (paragraphs 55-58).  The bupivacaine is released by dissolution and diffusion from the matrix (paragraph 66).  The sponge is sealed into suitable packing material and sterilized (paragraph 61).

The WHO report provides guidelines for testing the stability of active pharmaceutical ingredients and finished pharmaceutical products, although other approaches can be used (p88, 1st paragraph).  The idea is to provide evidence of how the quality of a pharmaceutical varies with time under the influence of a variety of environmental factors, such as temperature, humidity, and light (p88, 4th paragraph) with 75% humidity and 40°C temperature for 6 months suggested (table 2.2.6.1, p99, after 3d paragraph).  This reference discusses stability testing for the effects of temperature and humidity on pharmaceutical compounds. 
Therefore, it would be obvious to age the collagen sponges of Myers et al to see how they degrade in storage, as described by the WHO document.  As this is a standard test for pharmaceuticals, an artisan in this field would perform this test with a reasonable expectation of success. 
Myers et al discusses collagen sponges with bupivicane.  The WHO report discusses aging at 40°C for 6 months.  After thermal treatment identical with that of applicants, it will necessarily degrade leading to the properties described by applicants, rendering obvious claims 102 and 108-111
Myers et al discusses adding bupivacaine HCl at a ratio of 5.6/4 (w/w), or 42% by weight bupivacaine, rendering obvious claims 104 and 105.
Myers et al discusses sterilization of sealed packages, rendering obvious claim 113.
Response to applicant’s arguments:
	Applicants argue that inherency does not apply, that the combination will not lead to applicant’s invention, that lower molecular weight collagen will not lead to an expectation of lower viscosity, that there is no reasonable expectation of success, that lower MW does not lead to reduced rate of swelling, that lower swelling does not lead to a reduced rate of drug release, and that drug release is unpredictable.  These arguments are repeated in a declaration under 37 CFR 1.132.
Applicant's arguments filed 12 Jan, 2021 have been fully considered but they are not persuasive.

Applicants argue that inherency cannot be used in this rejection, because a second reference was used to generate the rejection.  This is supported by two court cases, Millennium Pharmaceuticals v. Sandoz and In re Rijckaert.  However, these court cases do not support applicant’s argument – the portion of Millennium Pharmaceuticals deals with inherency vs secondary considerations, and rules that even though the secondary considerations are inherent to the combination, they are still evidence of patentability.  In Rijckaert, the issue is not that inherency is based on a secondary reference, but if the limitation is inherent at all.  This means that, consistent with the MPEP, inherency can be used in obviousness rejections (MPEP 2112(III), MPEP 2112.01(I)).  
Applicants next argue that the result of decreased viscosity and other properties are not inherent.  This is based on the fact that some excipients can be stabilizing, and that the invention of applicants does not contain bupivicain when the collagen is heated.  The problem with this argument is that there is no evidence.  Applicants contend, in essence, that a person of skill in the art would assume that bupivicain will interact with collagen, and this interaction will stabilize the polymer to an extent that, when processed as described in the WHO stability guidelines, it will not meet applicant’s claim limitations.  However, the sum total of evidence presented for this is that there exists a genus of excipients that can stabilize some pharmaceutical formulations.  Applicant’s conclusion that bupivicain would be assumed to stabilize collagen is speculation, not facts, even if the speculation is placed in a declaration.
Applicants next argue that lower molecular weight will not lead to lower viscosity, based on a statement in Wagner that the Mark-Houwink relation must use a polymer that is linear, unbranched, and not crosslinked, coupled to evidence that collagen is crosslinked.  There are a number of issues with this argument.  The first is that this is a degradative process.  Imagine two polypeptide chains with two crosslinks, one connecting the N-terminus of the first chain to the N-terminus of the other, and the second connecting the C-terminus of the first chain to the C-terminus of the second.  Upon degradation, there will be a chain break, at which point, the polymer is no longer crosslinked.  If we modify the thought experiment some, imagine that the second crosslink joins the C-terminus of the first chain to somewhere in the middle of the second chain.  Upon degradation, either the polymer is no longer crosslinked (if the break is in the crosslinked area) or the fragment that has broken off is not crosslinked.  The second issue is that there is a long history of using the Mark-Houwink relationship for collagen, note Bailey et al (Biopolymers (2011) 95(2) p77-93, 4th page, 3d paragraph), Leach et al (J. Inst. Brew. (1967) 73(3) p246-254, 1st page, 2nd column, 5th paragraph), and Ekani-Nkodo et al (Phys Rev. E (2003) 67, 4th page, 1st column, 3d paragraph).  While differences in branching and crosslinking may lead to different constants in the Mark-Houwink relationship, 
Applicants next argue that there is no reasonable expectation of success, defining expectation of success as predicting the exact values obtained by applicants beforehand.  This is based on In re Dillon, DePuy Spine, Inc. v Medtronic Sofamore Danek Inc, and Intelligent Biosystems Inc. v Illumina Cambridge, LTD.  However, these court cases do not appear to support applicant’s argument that the exact limitations must be explicitly spelled out in the prior art (as opposed to inherency).  Dillon discusses structural similarity; the obviousness rejection is based on the fact that similar chemical compounds would be expected to have similar properties.  This is not defining “reasonable expectation of success” as predicting any and all features of a combination.  DePuy is discussing if the proposed combination would work for its intended purpose.  This is not defining “reasonable expectation of success” as predicting any and all features of a combination.  Intelligent Biosystems is discussing if a person of skill in the art would expect the combination to be effective for the purpose described in the prior art.  This is not defining “reasonable expectation of success” as predicting any and all features of a combination.  In addition, applicant’s interpretation of these cases requires rewriting much of patent law with regards to obviousness.  In particular, there are three issues that stand out:
inherency:  Applicant’s argument entirely guts the concept of inherency with respect to obviousness, even though applicants concede that this can be used in such rejections (p9, 3d paragraph of arguments of 12 Jan, 2021).  If every facet of an invention must be explicitly predicted beforehand, then there is no inherency.
unexpected results:  For unexpected results to overcome an obviousness rejection, the results must be of practical significance (MPEP 716.02(b)(I)).  However, if non-significant but unexpected results can be placed into the claims as a point of novelty, there is no concept of unexpected results.
obviousness:  There is no obvious invention that has been completely characterized (or anticipated invention, for that matter).  It will always be possible to find some non-standard test which will produce results that are not perfectly predictable (even if the general output can be).  If any and all obviousness rejections can be overcome by placing such limitations into the claims, there is no valid rejection based on obviousness.
th page, 1st column, 3d paragraph, continues to 2nd column, 2nd paragraph).  
Applicants next argue that lower swelling does not lead to an expectation of reduced drug release.  This is based on a statement in Gan taken out of context.  Gan is talking about different polymers, even if they are all variants of HPMC, which is not the same thing as the same polymer but a different molecular weight.  This is explicitly spelled out in Ekani-Nkodo et al in the context of molecules diffusing through collagen (4th page, 1st column, 3d paragraph, continues to 2nd column, 2nd paragraph).    
Finally, applicants argue that drug release is complex and thus unpredictable.  This is supported by a number of references that discuss different parameters that play a role in drug release from a controlled release formulation.  However, the issue is if the lower release compared to unmodified collagen is unexpected, not if a person of skill in the art could predict the exact numbers found by applicants.  It has been repeatedly established that lower molecular weight due to degradation will, all other things being equal, lead to lower diffusion rates of molecules through the polymer matrix.  With that background, it is difficult to assume that a person of skill in the art would be surprised if a drug delivery device released a drug slower than an otherwise identical device using a higher polymer molecular weight.

second rejection
Claims 102, 104, 105, 108-111 and 113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al (US 20080241245) in view of the SADC guidelines for stability testing (2004).
Claims 102, 104, 105, 108-111 and 113 are drawn to collagen compositions.


The difference between the product described by this reference and the instant claims is that the collagen has not been matured.
The SADC guidelines are intended to provide requirements for the registration of medications (p1, 1st paragraph).  Among the requirements are stability studies for finished pharmaceutical products (p12, 6th paragraph).  Testing should cover all properties of the product that are susceptible to change during storage and are likely to influence quality, safety, and/or efficacy (p13, 5th paragraph).  Among the testing parameters that are recommended is 40°C at 70% humidity for 6 months (table 2.2.7.1, p15, between 2nd and 3d paragraphs).  A different section of the specification, discussing APIs, explicitly discusses biotechnological/biological substances as included in the specification (p42, 9th paragraph, continues to p43).  
Therefore, it would be obvious to age the collagen sponges of Myers et al to meet the requirements for registration, as discussed in the SADC guidelines.  As this is a standard test for pharmaceuticals, an artisan in this field would perform this test with a reasonable expectation of success. 
Myers et al discusses collagen sponges with bupivicane.  The SADC guidelines discusses aging at 40°C for 6 months.  After thermal treatment identical with that of applicants, it will necessarily degrade leading to the properties described by applicants, rendering obvious claims 102 and 108-111
Myers et al discusses adding bupivacaine HCl at a ratio of 5.6/4 (w/w), or 42% by weight bupivacaine, rendering obvious claims 104 and 105.
Myers et al discusses sterilization of sealed packages, rendering obvious claim 113.
response to applicant’s arguments
	Applicants used the same arguments with respect to this rejection as the previous one, which were answered there.

third rejection
Claims 91-95, 98-102, 104, 105, and 108-113 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the discussion for the approval of TachoSil (EMEA 2005) in view of Myers et al (US 20080241245, previously cited) with evidentiary support from the bupivicane hydrochloride package insert (Hospira, 2009).
TachoSil is a collagen sponge manufactured from horse tendons coated with human fibrinogen and thrombin (p1, 4th paragraph).  The material is stored in a germ proof polystyrene blister coated with paper (p2, 2nd paragraph) and is sterilized by irradiation (p5, 6th paragraph).  Stability data at 2-8°C, 25°C, and 30°C for three years is available, meaning that this was tested at these time periods and temperatures, and it is suggested that the material be approved for a shelf life of 3 years at room temperature (p5, 5th paragraph).  This means that the material will be used at any time from immediately to 3 years after packaging.  Note that room temperature is not necessarily 20°C -- as evidenced by Rerksuppaphol et al, in Thailand, where refrigeration of pharmaceuticals is not generally feasible, room temperature ranges from 28°C to 32°C (p300, 1st column, 1st paragraph).  While this is not the 40°C of the claims, applicants have clearly stated that the temperature is not critical; collagen can be matured at lower temperatures (p4, 3d paragraph), presumably with lower temperatures requiring a longer time.  However, even at refrigeration temperatures, applicants state that the material matures in 6 months (p5, 3d paragraph).  This is a collagen sponge, that has been held at a temperature and a time that applicants have stated in their specification is sufficient to mature the collagen. Note that the MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  As this is the same material, it will necessarily have the same properties

Myers et al discuss drug delivery devices for local analgesia (title).  This comprises dispersing an anesthetic in a collagen matrix (paragraph 19).  Specific examples are collagen sponges containing 5.6 mg/mL collagen and 4.0 mg/mL bupivacaine hydrochloride (paragraph 29).  The sponge is made using standard collagen processing techniques; bovine tendons (providing isolated collagen) are treated with base (paragraph 52), followed by reducing the particle size and pepsin digestion to remove non-collagen contaminants, followed by dissolving and precipitating by manipulating pH (paragraph 53).  The material is redispersed and mixed with the drug, then freeze dried (freezing and dehydrating the frozen collagen) (paragraphs 55-58).  The bupivacaine is released by dissolution and diffusion from the matrix (paragraph 66).  The sponge is sealed into suitable packing material and sterilized (paragraph 61).
Therefore, it would be obvious to swap the fibrin and thrombin of the Tachosil paperwork with the bupivicane hydrochloride of Myers et al, as a simple substitution of one known element for another yielding expected results.  As evidenced by the package insert for bupivicane HCl, the material is stable in solution at room temperature (5th column, 2nd paragraph), a person would have a reasonable expectation of adequate stability.
The collagen sponge is, as noted in the rejection under 35 USC 102, treated under the exact same conditions as applicants teach will generate matured collagen, so it will necessarily have the same properties.  Myers et al teach using bupivicane HCl in a sponge.  Thus, the combination of references render obvious claims 102, 105, and 108-111.
Myers teaches 4 mg bupivicane for 5.6 mg collagen, rendering obvious claim 104.
Both Myers and the Tachosil paperwork teach sealed and sterilized formulations, rendering obvious claim 113.
response to applicant’s arguments
	Applicants argue that the claimed properties are not inherent, and that the art is unpredictable, so skepticism should be used.
Applicant's arguments filed 12 Jan, 2021 have been fully considered but they are not persuasive.

Applicants used the same argument with respect to inherency with respect to the first rejection under 35 USC 103, which was answered there.
	Applicants further argue that, because the art is unpredictable, the results are necessarily unpredictable.  This has been argued repeatedly in the courts, and repeatedly found unpersuasive, note In re Kubin (561 F.3d 1351, 1360), which states that “This court also declines to cabin KSR to the “predictable arts” (as opposed to the “unpredictable art” of biotechnology).  In fact this record shows that one of skill in this advanced art would find these claimed “results” profoundly “predictable.” (MPEP 2145(X)(E)).  The mere fact that the field is biotechnology, which has a degree of unpredictability greater than that of the mechanical arts, does not, by itself, render the rejection invalid.

Double Patenting (four rejections)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

first rejection
Claims -102, 104, 105, and 108-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US Patent number 10,487,134 (reference application) in view of Myers et al (US 20080241245). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 19 describes a process of providing isolated collagen, freezing, dehydrating, heating the collagen at between about 40-60ºC for at least a week, mechanically degrading the collagen, and dehydrating the collagen.  Note that these are the identical method steps described in applicant’s product by process claims, so will make the same material.  As this is the same material, it will inherently have the same properties.  
The difference between the competing claims and the instant claims is that the competing claims do not discuss the addition of a drug.
The teaching of Meyers et al was given above, and will not be repeated here.
Therefore, it would be obvious to use the collagen of the competing claims in the invention of Meyers et al, as a simple substitution of one known element for another yielding expected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to applicant’s arguments:
	Applicants request that this rejection be held in abeyance until a determination of patentability.  However, until the rejection is overcome, it will remain valid.

second rejection
Claims 102, 104, 105, and 108-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 8,034,368 in view of Huang (WO 2011014155) and the World Health Organization technical report ((2009) series No. 953, p87-130). 

Competing claim 1 describes a drug delivery device comprising a collagen matrix and an anesthetic.  Competing claim 7 specifies bupivacaine HCl, while competing claim 9 specifies a ratio of 5.6/4.0 collagen/drug by weight.
The difference between this reference and the instant claims is that it does not specify a sponge (defined by the method steps of the claims) and does not describe a maturation step.
Huang teaches preparation of collagen matrixes (abstract) for use in medical applications (p1, line 2).  The material is soaked in an acidic solution (p1, line 22), removing non-collagen material with a proteolytic enzyme (p1, line 32), followed by extraction with acid to separate out the collagen, along with comminuting (p2, line 2-11).  This material can be precipitated (p2, line 12) then freeze dried (p2, line 17).  This reference teaches how to make a collagen matrix, and is an obvious method to make the material of the competing claims.
The WHO report provides guidelines for testing the stability of active pharmaceutical ingredients and finished pharmaceutical products, although other approaches can be used (p88, 1st paragraph).  The idea is to provide evidence of how the quality of a pharmaceutical varies with time under the influence of a variety of environmental factors, such as temperature, humidity, and light (p88, 4th paragraph) with 75% humidity and 40°C temperature for 6 months suggested (table 2.2.6.1, p99, after 3d paragraph).  This reference discusses stability testing for the effects of temperature and humidity on pharmaceutical compounds. 
Therefore, it would be obvious to use the method of Huang to make the collagen matrix of the competing claims, a simple substitution of one known element (the (unspecified) method of making the collagen matrix of the competing claims) for another (the method of Huang et al) yielding expected results (a collagen sponge).  As the method of Huang et al is a standard method of making collagen matrixes, and artisan in this field would use this method with a reasonable expectation of success.
Furthermore, it would be obvious to age the material at 40°C for 6 months, to test the amount of degradation during storage occurs, as described by the WHO document.  As this is a standard test in medicine, an artisan in this field would attempt this test with a reasonable expectation of success.
Response to applicant’s arguments:


third rejection
Claims 102, 104, 105, and 108-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/858,382 (US 20140303347) in view of the World Health Organization technical report ((2009) series No. 953, p87-130). 
Competing claim 1 describes a method of preparing a collagen powder, comprising providing a collagen source, adjusting the collagen solution to 1.5-4% (w/w), adjusting the pH to 3.5-5.0, freezing and dehydrating the collagen, and degrading the dehydrated collagen.
The difference between this reference and the instant claims is that this reference does not discuss maturing the collagen.
The WHO report provides guidelines for testing the stability of active pharmaceutical ingredients and finished pharmaceutical products, although other approaches can be used (p88, 1st paragraph).  The idea is to provide evidence of how the quality of a pharmaceutical varies with time under the influence of a variety of environmental factors, such as temperature, humidity, and light (p88, 4th paragraph) with 75% humidity and 40°C temperature for 6 months suggested (table 2.2.6.1, p99, after 3d paragraph).  This reference discusses stability testing for the effects of temperature and humidity on pharmaceutical compounds. 
Therefore, it would be obvious to test the collagen compounds of the competing claims using the procedure of the WHO document to investigate their storage stability.  As this is a standard test in the medical arts, an artisan in this field would attempt this test with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
Response to applicant’s arguments:
	Applicant’s arguments refer to the arguments made with respect to the rejections under 35 USC 103, above, which were responded to there.

fourth rejection
s 102, 104, 105, and 108-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of copending Application No. 14/660,681 in view of Huang (WO 2011014155) and the World Health Organization technical report ((2009) series No. 953, p87-130). 
This application has identical claims to US 8,034,368, and the rejection will be identical with the ODP for that reference.
This is a provisional nonstatutory double patenting rejection.
Response to applicant’s arguments:
	Applicant’s arguments refer to the arguments made with respect to the rejections under 35 USC 103, above, which were responded to there.

fifth rejection
Claims 102, 104, 105, and 108-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23-25  of copending Application No. 16/537,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims either anticipate are render obvious the instant claims.  While this is a new rejection, it is based on application that was filed after the posting of the previous office action.  As applicants are considered to know what they have submitted, this rejection will not prevent the finality of this office action.
Competing claim 19 describes a method of making a matured collagen, including dehydrating it, while competing claim 25 requires lyophilization.  Competing claims 23 and 24 require a drug, specifically a Markush group including bupivacaine.  While it does not give the amount of bupivacaine in the formulation, differences in concentration are not considered a patentable distinction, absent secondary considerations (MPEP 2144.05(II)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to applicant’s arguments:
	Applicants argue that they will take appropriate action upon a determination that the claims are otherwise allowable.

sixth rejection
Claims 102, 104, 105, and 108-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of copending Application No. 16/714,602 in view of the World Health Organization technical report ((2009) series No. 953, p87-130, previously cited). 
The teachings of the competing claims and the logic of the rejection closely follow the previous obvious type double patenting rejections, and will not be repeated here.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants repeat the same arguments as were used for the first rejection under 35 USC 103, above, which were answered there.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658